DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on August 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,002,420 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regard to Independent Claims 1 and 11, the Applicant has sufficiently claimed and defined the vehicle headlamp assembly having the first and second light sources including the base defining the cavity, the outer cover attached to the base to enclose the cavity, and the light guide disposed within the cavity of the base.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, and in particular to the light guide including:
Independent Claim 1: a mixing portion; first and second input portions each having a first end configured to receive light from a respective one of first and second light sources and a second end disposed at least partially in the mixing portion; first and second elongated light emitting portions, the first and second light emitting portions diverging from each other and each having a third end disposed at the mixing portion and a distal fourth end; and the mixing portion comprising a top surface, an opposite facing bottom surface, a back side facing toward the first and second input portions, a front side facing toward the outer cover, a first side disposed along at least a part of the first input portion and a part of the first light emitting portion, and a second side disposed along at 
Independent Claim 11: a mixing portion; first and second input portions each having a first end configured to receive light from a respective one of first and second light sources and a second end disposed at least partially in the mixing portion; first and second elongated light emitting portions, the first and second light emitting portions diverging from each other and each having a third end disposed at the mixing portion and a distal fourth end; and the mixing portion comprising a top surface, an opposite facing bottom surface, a back side facing toward the first and second input portions, a front side facing toward the outer cover, a first side disposed along at least a part of the first input portion and a part of the first light emitting portion, and a second side disposed along at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, August 12, 2021
/Jason M Han/Primary Examiner, Art Unit 2875